 



Exhibit 10.4
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE
PHI, INC.
1995 INCENTIVE COMPENSATION PLAN
     THIS AGREEMENT is entered into as of ___, by and between PHI, Inc., a
Louisiana corporation (“PHI”), and ___ (“Optionee”).
     WHEREAS Optionee is a key employee of PHI or one of its subsidiaries
(collectively, the “Company”) and PHI considers it desirable and in its best
interest that Optionee be given an inducement to acquire a proprietary interest
in PHI and an incentive to advance the interests of PHI by possessing an option
to purchase shares of the voting common stock, $.10 par value per share, of PHI
(the “Common Stock”) under the PHI, Inc. 1995 Incentive Compensation Plan (the
“Plan”), which was adopted by the Board of Directors of PHI on May 31, 1995, and
will be submitted to the shareholders for approval at PHI’s next annual meeting
of shareholders;
     NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
1.
Grant of Option
     1.1 PHI hereby grants to Optionee effective ___ (the “Date of Grant”) the
right, privilege and option to purchase ___ shares of Common Stock (the
“Option”) at an exercise prices of $ ___ per share (the “Exercise Price”). The
Option shall vest, become exercisable and expire as provided in Sections 2 and 3
below.
     1.2 The Option is a non-qualified stock option and shall not be treated as
an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended.
2.
Vesting of Option
     2.1 Effective ___, the Compensation Committee of the Board of Directors of
PHI (the “Committee”) shall make a determination as to the portion of the Option
that is vested as follows:
     (a) Company Performance Goals
     (1) If the Company’s consolidated earnings before income taxes for the
fiscal year ending ___, as adjusted by the Committee for extraordinary items
(“Actual Operating Income”), equals the consolidated earnings before income
taxes reflected in the Company’s annual budget for the fiscal year ending ___

1



--------------------------------------------------------------------------------



 



    (“Budgeted Operating Income”), the Option shall vest with respect to ___of
the shares covered thereby.

     (2) If Actual Operating Income exceeds Budgeted Operating Income, the
Option shall vest with respect to an additional ___ shares for each _% by which
Actual Operating Income exceeds Budgeted Operating Income, up to a maximum of
___ additional shares.
     (3) If Actual Operating Income is less than Budgeted Operating Income, but
is between ___% and ___% of Budgeted Operating Income, then the Option shall
vest with respect to ___ shares, less ___shares for each _% or fraction of _% by
which Actual Operating Income is less than Budgeted Operating Income.
     (4) If Actual Operating Income is less than ___% of Budgeted Operating
Income, no portion of the Option shall vest based upon Company performance.
(b) Individual Performance
     The Option may vest with respect to up to an additional ___ shares in the
discretion of the Compensation Committee based on an evaluation of the
Optionee’s performance for the year.
     2.2 All unvested Options or portions thereof shall be forfeited.
3.
Time of Exercise
     3.1 Subject to the provisions of the Plan and Section 2 hereof, the
Optionee shall be entitled to exercise the vested portion of the Option with
respect to ___% of the shares beginning ___ and with respect to the remaining
___% of the shares beginning ___.
     3.2 The Option shall expire and may not be exercised later than ten years
following the Date of Grant.
     3.3 Notwithstanding the foregoing, the Option shall become accelerated and
immediately exercisable to the extent vested if (a.) Optionee dies while he is
employed by the Company (b.) Optionee becomes disabled within the meaning of
Section 22(e)(3) of the Code (“Disability”) while he is employed by the Company,
(c.) Optionee retires from employment with the Company on or after attaining the
age of 65 or is granted early retirement by a vote of the Board of Directors
(“Retirement”) or (d.) pursuant to the provisions of the Plan.

2



--------------------------------------------------------------------------------



 



4.
Conditions for Exercise of Option
     During Optionee’s lifetime, the Option may be exercised only by him or by
his guardian or legal representative. The Option must be exercised while
Optionee is employed by the Company, or, to the extent exercisable at the time
of termination of employment, within 190 days of the date on which he ceases to
be an employee, except that (a.) if he ceases to be an employee because of
Retirement or Disability, the Option may be exercised within three years from
the date on which he ceases to be an employee, (b.) if an Optionee’s employment
is terminated for cause, the unexercised portion of the Option is immediately
terminated, and (c.) in the event of Optionee’s death, the Option may be
exercised by his estate, or by the person to whom such right devolves from him
by reason of his death within two years after the date of his death; provided,
however, that no Option may be exercised later than 10 years after the Date of
Grant.
5.
Additional Conditions
     Anything in this Agreement to the contrary notwithstanding, if at any time
PHI further determines, in its sole discretion, that the listing, registration
or qualification (or any updating of any such document) of the shares of Common
Stock issuable pursuant to the exercise of an Option is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
PHI.
6.
No Contract of Employment Intended
     Nothing in this Agreement shall confer upon Optionee any right to continue
in the employ of the Company or to interfere in any way with the right of PHI to
terminate Optionee’s employment relationship with the Company at any time.
7.
Taxes
     The Company may make such provisions as it may deem appropriate for the
withholding of any federal, state and local taxes that it determines are
required to be withheld on the exercise of the Option.

3



--------------------------------------------------------------------------------



 



8.
Binding Effect
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators and
successors.
9.
Inconsistent Provisions
     The Option granted hereby is subject to the provisions of the Plan. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.
10.
Adjustments to Options
     Appropriate adjustments shall be made to the number and class of shares of
Common Stock subject to the Option and to the exercise price in certain
situations described in Section 12.6 of the Plan.
11.
Termination of Option
     The Committee, in its sole discretion, may terminate the Option. However,
no termination may adversely affect the rights of Optionee to the extent that
the Option is currently vested on the date of such termination.
     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed as of the day and year first above written.
By: PHI, INC.

4